Citation Nr: 0604340	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
atrial septal defect, status post surgical repair.

2.  Entitlement to service connection for atrial septal 
defect, status post surgical repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

The Board of Veterans' Appeals (Board) denied service 
connection for heart disease in January 1982.  In connection 
with that appeal, the veteran appeared at the Board, in 
Washington, DC, and gave testimony at a hearing conducted in 
October 1981.  Neither the transcript nor the tape recording 
of that hearing is currently available.

This appeal to the Board arises from a December 2003 decision 
of the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the benefit 
sought on appeal.

A hearing was held at the RO in November 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

This case was advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900.

In view of the Board's favorable disposition of the issue of 
the sufficiency of evidence to reopen the claim of service 
connection for heart disease, the issue of the merits-
adjudication of service connection for atrial septal defect, 
status post surgical repair, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In January 1982, the Board denied the veteran's claim of 
entitlement to service connection for organic heart disease 
classified as postoperative residuals of an atrioseptal 
defect.

2.  Evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1982 decision of the Board denying service 
connection for organic heart disease classified as 
postoperative residuals of an atrioseptal defect is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to reopen the veteran's 
claim of service connection for heart disease.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue, given the favorable nature of the Board's 
decision.


Legal Criteria

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

The veteran submitted his petition to reopen his claim of 
service connection for heart disease in February 2003.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The Board denied service connection for organic heart disease 
classified as postoperative residuals of atrioseptal defect 
in January 1982.  That decision is the last final denial of 
the claim on any basis.  Evidence added to the record since 
January 1982 includes a statement from Radha K. Krishnan, MD.  
The private physician's statement was received at the RO 
after the veteran's records had been transferred to the Board 
for appellate review.  Accordingly, the RO forwarded that 
statement to the Board where it was received in January 2006.  

Dr. Krishnan related that the veteran was known to have a 
history of anterio-septal wall defect, believed to have been 
a cardiac defect since birth.  It was reported that the 
veteran had done well after post-service surgical 
intervention to treat the heart defect.  The physician 
mentioned the veteran's military service as a tank gunner in 
combat during the Korean conflict.  He went on to state that 
there was a certain possibility that these duties could have 
worsened the veteran's cardiac condition.  In this regard, he 
observed that the combat duty, at minimum, must have 
increased the strain on the veteran's heart, thus increasing 
his risk of an occurrence of a cardiac incident.  

Dr. Krishnan's statement is the first medical evidence 
indicating that the veteran may have experienced a worsening 
of his heart disease while in military service.  
Consequently, that evidence, added to the record since 
Board's January 1982 decision, provides a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability" and, as such, is new and material and 
sufficient to reopen his previously denied claim.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for heart disease, and to this 
extent only, the appeal is granted.  


REMAND

The veteran maintains that he has a congenital heart defect 
that became worse while he was in military service.  He 
claims that he was out on patrol, during the Korean conflict, 
when he had an episode of passing out because of a hole in 
the heart.  

Available service medical records disclose that the veteran 
was seen at a clinic on May 25, 1951, and the impression was 
cardiac insufficiency.  He was hospitalized for medical 
observation and cardiac evaluation, at which time he related 
a history of prior rejection from the military because of 
heart disease.  He complained of precordial stabbing pain on 
exertion, palpitation, and easy fatigability  On examination, 
the heart was not enlarged and there were no thrills.  A 
Grade II apical systolic murmur and later also a Grade II 
pulmonic systolic murmur were reported.  "No disease" was 
one diagnosis recorded during hospitalization for cardiac 
evaluation.  At discharge from the hospital on May 29, 1951, 
the diagnosis was listed was "suspect rheumatic heart."  
The service separation examination was negative for 
complaints or findings of heart defects.  

Received in August 1978 was a statement from R. D. Gilmer, 
M.D., reflecting the veteran's treatment in 1978.  An initial 
examination revealed findings including a 2/6 systolic 
murmur.  A chest x-ray revealed cardiomegaly with pulmonary 
vascular congestion.  An electrocardiogram was interpreted as 
normal.  The pertinent diagnosis was early congestive heart 
failure.

Medical statements from a private hospital were received in 
October 1980 and reveal that the veteran underwent a patch 
closure of a large atrioseptal defect in June 1980.  His 
postoperative course was reported as quite smooth.  The final 
diagnoses included "secundum" atrioseptal defect, 
congenital in origin.  

A statement from M.W. Hanson, M.D., dated in October 1980, 
noted that, since release from the hospital, the veteran had 
been doing well without postoperative problems.  

An affidavit from R. F. Dobbins, the appellant's platoon 
leader during service, attested to the veteran's outstanding 
dedication during service.  The affiant recalled that the 
veteran had once mentioned that he had passed out prior to 
his assignment to the platoon.

Received in February 1981 were medical statements to the 
combined effect that the appellant was seen in October 1974, 
and the impression was left ventricular enlargement.

Received in February 2003 was an August 1980 report from 
Gerard S. Kakos, M.D., a thoracic surgeon, who related that 
he saw the veteran in follow-up, two months after the patch 
closure of his atrial septal defect.  It was observed that 
the veteran seemed to be getting along quite well and was 
asymptomatic.  The physical examination was essentially 
negative, and the previously heard murmur was not detected.  
The chest x-ray was clear with some mild cardiac silhouette 
enlargement, but was otherwise quite stable.  An 
electrocardiogram showed sinus rhythm with occasional 
premature ventricular contractions.   

As previously mentioned, Dr. Krishnan recently suggested that 
the veteran's combat service during the Korean conflict 
"could have" worsened a congenital heart defect.  However, 
that medical assessment, at least in its current state, is 
simply too equivocal to grant service connection.  See, e.g., 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (A doctor's 
opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection).  The 
current record, then, does not contain sufficient medical 
evidence to demonstrate a permanent increase in severity of 
the veteran's documented congenital heart disease while he 
was on active duty.  So a more definitive medical nexus 
opinion is needed to decide this appeal.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.   Schedule the veteran for a VA 
cardiovascular examination to obtain a 
medical opinion responding to the 
following questions:

a)  Is it at least as likely as not that 
the veteran's congenital heart disease, 
identified in postserivce years as an 
atrial septal defect requiring surgical 
repair, underwent a permanent increase in 
severity while the veteran was on active 
duty?  Please note the italicized legal 
standard of proof in formulating a 
response.  

b)  If the answer to the above question 
is in the affirmative, then the physician 
should respond to the following inquiry:  
Is it indisputable that the increase in 
severity during service of preexisting 
heart disease was due to the natural 
progress of the disability?  The 
underlined words which constitute the 
standard of proof should be used in 
formulating a response. 

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this REMAND be 
answered so VA has sufficient information 
to adjudicate the pending claim.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


